 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CAROLYN WIGGIN, SBN 182732
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6
     Attorneys for Defendant
 7   CHRISTIAN ORIBELLO EGUILOS

 8
 9                    IN THE UNITED STATES DISTRICT COURT

10                   FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,   )    Case No.   2:18-cv-00399-WBS-AC
                                 )
13                               )    STIPULATION AND [PROPOSED] ORDER
     Plaintiff,                  )    TO CONTINUE ANSWER
14                               )
     vs.                         )    Date:   April 30, 2019
15                               )    Judge: Hon. William B. Shubb
     CHRISTIAN ORIBELLO EGUILOS, )
16                               )
                                 )
17   Defendant.                  )

18
          IT IS HEREBY STIPULATED and agreed by and between Plaintiff
19
     United States of America and Defendant Christian Oribello
20
     Eguilos (jointly, “Parties”) that the Defendant’s Answer to the
21
     Complaint, currently due on April 30, 2019, may be continued to
22
     May 30, 2019.
23
          On April 16, 2019, the Parties received the Court’s
24
     Memorandum and Order regarding the Defendant’s Motion to
25
     Dismiss.   Defense counsel requires additional time to travel to
26
     Defendant’s location to advise him of the Order and strategize
27
     regarding the Answer, and therefore respectfully requests the
28
                                       -1-
 1   Court grant a 30 day extension on the filing of the Answer.

 2   Plaintiff does not object to this extension.

 3                                 Respectfully submitted,

 4                                 HEATHER E. WILLIAMS
                                   Federal Defender
 5
 6   Date: April 22, 2019          /s/ Christina Sinha
                                   CHRISTINA SINHA
 7                                 CAROLYN WIGGIN
                                   Assistant Federal Defenders
 8                                 Attorneys for Defendant
                                   CHRISTIAN ORIBELLO EGUILOS
 9
10   Date: April 22, 2019          /s/ Mary L. Larakers
                                   MARY L. LARAKERS
11                                 Trial Attorney
12                                 United States Department of
                                   Justice
13                                 Attorney for Plaintiff
                                   UNITED STATES OF AMERICA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -2-
 1                                 ORDER

 2       The Court, having received and considered the Parties’

 3   stipulation, and good cause appearing therefrom, adopts the

 4   Parties’ stipulation in its entirety as its Order. The Court

 5   finds that a continuance is necessary for the reasons stated

 6   above.   The deadline for filing the Defendant’s answer is hereby

 7   set for May 30, 2019.

 8
 9   IT IS SO ORDERED.

10   Dated:   April 22, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     -3-
